Title: From Thomas Jefferson to Levi Lincoln, 28 August 1801
From: Jefferson, Thomas
To: Lincoln, Levi


Dear Sir
Monticello Aug. 28. 1801.
Your favor of the 14th. came to hand yesterday. having written to you two days ago only, I have but to acknolege the reciept of the letter before mentioned and to refer to you a case in which the US. seem threatened with the danger of having a considerable sum to pay, contrary to law & justice, and if the inclosed statements are right, merely by the negligence of their district-attorney. the printed pamphlet, & mr Bingham’s letter inclosed will explain to you the transaction, and I must pray you to take into serious consideration the best steps to be taken for warding off this loss from the public, and that you will undertake the direction & superintendence of the proceedings. accept assurances of my sincere & affectionate esteem & respect
Th: Jefferson
